Per Curiam.

This court has original jurisdiction to issue writs of procedendo. Section 2(B)(1)(e), Article IV, Ohio Constitution. The writ is an extraordinary remedy and is an order from a court of superior jurisdiction to a tribunal of inferior jurisdiction, commanding the latter to proceed to judgment. State, ex rel. Garnett, v. Lyons (1975), 44 Ohio St. 2d 125, 73 O.O. 2d 440, 339 N.E. 2d 628. Such high writs have customarily been available to compel the Industrial Commission to act on a claim. See, e.g., State, ex rel. Cezkovsky, v. Indus. Comm. (1932), 126 Ohio St. 39, 40, 183 N.E. 865 (Marshall, C.J., concurring). However, the writ will not be granted unless there is a clear legal right to such relief. State, ex rel. Smith, v. Friedman (1970), 22 Ohio St. 2d 25, 51 O.O. 2d 41, 257 N.E. 2d 386.
In the instant case, the parties, for reasons of their own, made a full, final and binding agreement that the requisite elements of an “intentional tort” existed either under statutory law, R.C. 4121.80, or the common law pronounced by this court in Jones v. VIP Development Co., supra. Whether that issue is subject to further consideration, or is settled, is not before us, in that no questions pertaining to such have been presented for disposition in the instant petition.
The remaining issue between the parties is the amount of damages to be awarded. It is clear from the record that both the parties and the trial court were of the opinion that the jury would not decide the issue and that, instead, it would be determined by the Industrial Commission of Ohio. This necessarily hinged upon their view that R.C. 4121.80(D) was applicable and controlling. This statute states, in pertinent part, as follows:
*46“* * * If the court determines that the employee or his estate is entitled to an award under this section and that determination has become final, the industrial commission shall, after hearing, determine what amount of damages should be awarded.”
Of course, this provision is applicable in the instant case only if there is no right to a jury trial on the issue of damages. More specifically, the issue, as framed by the trial court, is whether the right to a jury trial on this issue may be abrogated retroactively by R.C. 4121.80(H)’s plain assertion that the section is to be so applied.
In Kneisley v. Lattimer-Stevens Co. (1988), 40 Ohio St. 3d 354, 533 N.E. 2d 743, we addressed this question under the two-step analysis set forth in Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St. 3d 100, 522 N.E. 2d 489, paragraphs one, two and three of the syllabus, and held that such retroactive application of R.C. 4121.80(D) violated Section 28, Article II of the Ohio Constitution. Kneisley, supra, at 357, 533 N.E. 2d at 746-747. Recognizing the legislative intent, clearly expressed in R.C. 4121.80(H), that all the provisions of R.C. 4121.80 could be applied retrospectively, see R.C. 1.48, the court considered whether R.C. 4121.80(D) was substantive or remedial. Id. at 356, 533 N.E. 2d at 745-746. We held that subsection (D) totally destroys the right to a jury trial in intentional tort actions at common law, and inasmuch as the right to a jury trial is substantive in nature, Cleveland Railway Co. v. Halliday (1933), 127 Ohio St. 278, 188 N.E. 1, subsection (D) violates the ban on retroactivity of Section 28, Article II. Kneisley, supra.
Accordingly, there yet exists a right to a jury trial for all cases arising prior to the effective date of R.C. 4121.80. Consequently, there is, in all such cases, inclusive of the case at bar, no applicable law requiring the Industrial Commission to act in the matter. Its jurisdiction not being compelled, there is no legal right to the remedy sought.
Accordingly, we must deny the writ.

Writ denied.

Moyer, C.J., Holmes, Wright and H. Brown, JJ., concur.
Sweeney, Douglas and Res-nick, JJ., dissent.